DETAILED ACTION
Claims 1-5, 7-12, 14-18 and 20 are pending before the Office for review.
In the response files June 2, 2022:
Claims 1, 10 and 16 were amended.
Claims 6, 13 and 19 have been canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner previously rejected the subject matter of independent claims 1, 10 and 16 under Song. However Applicant’s amendment’s and arguments filed June 2, 2022 has overcome the rejection of record. In particular, the cited prior art fails to teach or render obvious Applicant’s claimed method comprising providing a patterned hardmask over a substrate, wherein the patterned hardmask comprises a plurality of alternating trenches and patterning features, and wherein each of the trenches exposes an upper surface of the substrate; providing, from an ion source, a plasma treatment to a first section of the patterned hardmask, wherein a second section of the patterned hardmask does not receive the plasma treatment; and etching the substrate to form a plurality of fins in the substrate, wherein the first section of the patterned hardmask is etched faster than the second section of the patterned hardmask, and wherein the first section of the patterned hardmask is removed without removing the second section of the patterned hardmask. A further search of the prior art has failed to produce analogous art which teaches are renders obvious Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713